EAST SHORE DISTRIBUTORS, INC. 1 WALL TOWNSHIP, NJ 07719 January 4, 2012 VIA EDGAR John Reynolds Division of Corporation Finance U.S. Securities & Exchange Commission treet, N E Washington, D.C. 20549 Re: Withdrawal of Acceleration Request Dear Mr. Reynolds: On January 3, 2012, East Shore Distributors, Inc. (the “Company”) filed a letter with the U.S. Securities and Exchange Commission (the “SEC”) as “SEC Correspondence” via Edgar.The letter requested that, pursuant to Rule 461 of the Securities Act of 1933, as amended, the SEC accelerate the effective date of the Company’s registration statement on Form S-1/A, filed on December 22, 2011 (File No. 333-176918).The Company hereby requests to withdraw such acceleration request in order to submit a new acceleration request. Very truly yours, /s/ Alex Fridman Alex Fridman Chief Executive Officer
